As a result, reopening was denied. Appellant's petition for judicial review
                        was summarily denied, and appellant appealed.
                                    Because appellant was not off work and did not receive
                        permanent partial disability benefits with regard to her industrial injury,
                        and because she sought reopening within one year of claim closure, her
                        claim must be reopened if "[a] change of circumstances warrants an
                        increase or rearrangement of compensation," the change in circumstances
                        was primarily caused by the industrial injury, and a physician's certificate
                        so states. NRS 616C.390(1), (5) (2005). Accordingly, the appeals officer
                        erred in basing her decision on appellant's failure to demonstrate an
                        objective change in her industrial injury, which is the reopening standard
                        in other circumstances.    See NRS 616C.390(4) (providing that, except
                        when subsection 5 is met, claimants seeking reopening within one year of
                        claim closure must show "an objective change in the medical condition"
                        and prove by clear and convincing evidence that the primary cause of the
                        change is the industrial injury); Elizondo v. Hood Mach., Inc., 129 Nev.,
                        Adv. Op. 84, 312 P.3d 479, 482 (2013) (stating that, while this court
                        reviews an appeals officer's factual findings for substantial evidence, a de
                        novo standard is applied to the appeals officer's legal question
                        determinations). Thus, all appellant needed to show, by a preponderance
                        of the evidence, see NRS 616C.150(1), was a change warranting additional
                        compensation, primarily caused by her industrial injury.
                                    With regard to changed circumstances, on June 24, 2010, Dr.
                        Jaswinder Grover wrote a letter stating that, within a reasonable degree
                        of medical probability, appellant's 2010 lumbar disc herniation condition
                        was causally related to her 2009 industrial injury, the symptoms of which
                        had progressed to the point where surgery, along with follow-up care and
                        further attention, were required. Further, Dr. David Garber, who
SUPREME COURT
        OF
     NEVADA                                                  2
(0) 1947A    clifilb.
                performed appellant's independent medical exam on May 11, 2012, also
                acknowledged that the lumbar surgery was adequate treatment of
                appellant's industrial injury. While Dr. Garber indicated no further
                surgery was necessary, he did not appear to address whether other types
                of treatment might be needed.
                            Neither of these doctors was discredited by the appeals officer,
                and none of the evidence suggests that appellant's current lumbar
                condition stems from a nonindustrial cause. Thus, although magnetic
                resonance imaging showing that appellant suffered a disc herniation
                before her claim was closed supports the appeals officer's finding that no
                objective physical change was shown, there nevertheless exists evidence
                that would support a finding of changed circumstances warranting an
                increase or rearrangement of compensation, including, possibly, post-
                surgical care and evaluation for partial disability benefits.   See, e.g., City
                of Scottsdale v. Indus. Comm'n,      764 P.2d 335 (Ariz. Ct. App. 1988)
                (reopening a workers' compensation claim when the medical
                recommendation for the claimant's industrial back injury changed from
                conservative treatment to surgery). Accordingly, we reverse the portion of
                the district court's order upholding the appeals officer's decision to deny
                reopening and we remand this matter to the district court with
                instructions to in turn remand it to the appeals officer. The appeals officer
                on remand must analyze appellant's reopening request under the correct
                legal "changed circumstances" standard
                            The appeals officer also concluded that appellant failed to
                demonstrate that the lumbar surgery was properly performed on an
                emergency basis. As there is no mention in any of the surgical reports
                that it was undertaken on an emergency basis and no reasons offered as to
                why it was impracticable to formally seek reopening and authorization
SUPREME COURT
         OF
      NEVADA                                          3
(0) 1.947A
                prior to the surgery, the appeals officer's decision on this issue is
                supported by substantial evidence. NRS 616C.390(8) ("An increase or
                rearrangement of compensation is not effective before an application for
                reopening a claim is made unless good cause is shown. The insurer shall,
                upon good cause shown, allow the cost of emergency treatment the
                necessity for which has been certified by a physician or a chiropractor.");
                see also   NAC 616C.126 and 616C.129 (outlining, respectively, the
                requirements for obtaining emergency treatment and seeking prior
                authorization). Accordingly, the district court's order, insofar as it upheld
                the appeals officer's decision that respondent is not liable for the costs of
                the February 2010 surgery, is affirmed. We thus
                            ORDER the judgment of the district court AFFIRMED IN
                PART AND REVERSED IN PART AND REMAND this matter to the
                district court for proceedings consistent with this order.




                                                                     ,




                                         Parraguirre




                Douglas                                     Cherry
                                                                  Chu.

                cc:   Hon. Kenneth C. Cory, District Judge
                      Richard A. Harris, Settlement Judge
                      Benson, Bertoldo, Baker & Carter, Chtd.
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) I94Th